DETAILED ACTION

Quayle Action
This is a Quayle Action with a two-month shortened statutory period for reply.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  VEHICLE INPUT DEVICE WITH UNIFORM TACTILE FEEDBACK.

Drawings
The drawings are objected to because at page 5, lines 28-29 of the specification as filed, Figure 1 is described as “a view showing one example of a schematic configuration of a vehicle input device 100 according to the present disclosure”.  However, reference number 100 does not appear on figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities:  On page 11, there is a mis-spelled word (“form” vs. “from”).  On page 14, the following acronyms are used without first being defined:  CPU, RAM, I/O, MPU.  On page 15, the following acronym is used without first being defined:  ECU.  On page 19, the following acronym is used without first being defined:  ICs.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a vehicle input device configured as recited in either claims 1 or 9.  The closest prior art reference is Pankratz et al. (US PGPUB 2018/0253157 A1; “Pankratz” hereinafter) who discloses Operation Control “Operating Unit for a Vehicle.”  At paragraphs 4 & 18, Pankratz teaches providing an operating unit for a vehicle which is provided with at least one operating element having an operating surface, wherein the haptic sensation is to be essentially the same independent of the location where the operating surface is touched and actuated, and which is equipped with an active haptic feedback, in order to ensure that the haptic sensation felt by a user is always the same 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Müeller et al. (US PGPUB 2018/0292904) discloses Operator Control Device and Method for Actuating Functional Units and Motor Vehicle.  At paragraph 12, Müeller teaches providing essentially the same level of haptic feedback to a user regardless of the pressure with which said user applies a touching force to a touch-sensitive surface.
Tunca et al. (Automotive ‘UI 16) discloses Advantages of active Haptics on Touch Surfaces. 
 Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings, title & specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/     Primary Examiner, Art Unit 2624